TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00610-CV


Larry Campbell, Appellant

v.

Lakeline Developers; Simon Property Group (Texas), L.P.; Golden Ring Mall Company,
L.P.; Simon Property Group (Delaware), Inc.; and Payless Shoesource, Inc., Appellees






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
NO. 00-184-C26, HONORABLE DONALD HUMBLE, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Larry Campbell moves to dismiss this appeal, asserting that appellees agree with his
motion.  We grant the motion and dismiss this appeal.


  
					Mack Kidd, Justice
Before Justices Kidd, B. A. Smith and Pemberton
Dismissed on Agreed Motion
Filed:   April 22, 2004